Citation Nr: 0523037	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder.

3.  Basic eligibility for nonservice-connected disability 
pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1980.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

The RO inferred a claim to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
in May 2005.  Subsequently, the RO sent the veteran a duty to 
assist letter, regarding the requirement of new and material 
evidence to reopen the claim, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
However, further action on this claim has not been taken and 
therefore, is not before the Board at this time.  The issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss is referred to the RO for appropriate 
disposition.

The issue of entitlement to service connection for a back 
condition will be discussed in the Remand section of this 
decision.  This appeal is remanded, in part, to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have combat duty and his alleged in-
service stressors have not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have a psychiatric condition, to 
include post-traumatic stress disorder (PTSD), which is 
related to service.

3.  On June 14, 2005, prior to the promulgation of a decision 
in the appeal as to the issue of basic eligibility for 
nonservice-connected disability pension benefits, the Board 
received notification from the veteran that he wished to 
withdraw this appeal.


CONCLUSIONS OF LAW

1.  A psychiatric condition, to include PTSD, was not 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for withdrawal of a substantive appeal as to 
the issue of basic eligibility for nonservice-connected 
disability pension benefits have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by 
letters dated in September 2001, December 2002, and January 
2003 that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the appellant notified them.  The 
appellant was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records on his behalf.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and a supplemental statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service Connection For A Psychiatric Condition, To Include 
PTSD.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service, or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link, established by medical evidence, 
between current symptoms and a confirmed in-service stressor.  
The United States Court of Appeals for Veterans Claims has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.

Furthermore, if the claimant did not engage in combat with 
the enemy, or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.

The veteran contends that he has a psychiatric disorder, to 
include PTSD.  The veteran does not allege that he served in 
combat.  Throughout the veteran's pending appeal as to this 
issue, the veteran has asserted that his psychiatric 
conditions are the result of various events.  In support of 
his claim, in May 2001, the veteran claimed that he had been 
instructed to see a psychiatrist while in service, but that 
no appointment was ever made.  He also indicated that he went 
to his local VA medical center (VAMC) in June 1994, 
requesting to be hospitalized, but "the doctor refused to 
help me."  The veteran also claimed, in a statement dated in 
October 2001, that the VAMC had prescribed for him a 
medication for tuberculosis, from January 1994 to June 1994, 
which caused him to have "a drug induced psychosis," which 
he also claimed resulted in his hospitalization since 
September 1994.  Subsequently, in a statement dated in 
October 2002, the veteran claimed that his brother's death in 
February 1988, claimed as a homicide, caused him emotional 
trauma resulting in PTSD.

In a March 2003 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for PTSD, as 
there was no clinical diagnosis of PTSD.  Further, it was 
noted that there was no evidence that the veteran's 
psychiatric condition was related to his military service, as 
there was no evidence of a chronic problem since service, or 
the development of the condition within one year following 
service separation.  It was also noted that there was no 
medical evidence to support the veteran's contention that he 
had experienced a drug-induced psychosis from January 1994 to 
June 1994, or at any time thereafter.  The RO also addressed 
the veteran's contention regarding his brother's death and 
stated that it was not due to the veteran's military service.

Following the rating decision, in a May 2003 statement, the 
veteran claimed that his psychiatric "problems" stemmed 
from his tour of duty with the Marine Corps, as he was 
"extremely paranoid" due to his "intense combat training."  
In this same statement, the veteran again asserted that he 
had experienced a drug-induced psychosis, due to his 
probation officer's insistence that he be treated for 
tuberculosis.  Additionally, the veteran claimed that he had 
investigated his brother's death for six years, as authorized 
by his United States congressman.  He argued that his brother 
had been an accountant for the Department of the Navy, and 
was thus a federal employee, "therefore, his death is a 
federal case, which, [sic] makes me a federal employee from 
March 1988 to June 20, 1994 [during the six years I 
investigated his death]."  He then stated, "My post 
traumatic stress is due to my service related investigation 
to my brother's untimely death."  Additionally, in a June 
2003 statement, the veteran claimed that his PTSD was caused 
by the in-service stressor of witnessing a fire in April 1979 
in which a lieutenant died.  In a July 2003 statement, the 
veteran indicated that the fire occurred in April 1978.  The 
veteran claimed to have recurring nightmares about the fire 
"all the time."

Service medical records show that the veteran's entrance 
report of medical history, completed in March 1976, reveals 
he reported frequent trouble sleeping.  The veteran also 
indicated "depression or excessive worry," but then crossed 
it out, and checked the "no" box.  An early May 1980 in-
service treatment note indicates that the veteran was 
assigned a diagnosis of alcoholism with habitual excessive 
drinking.  It was noted by the examiner that antabuse was 
started.  In late August 1980, the veteran was noted to have 
intense emotional problems.  Upon separation examination in 
late September 1980, his psychiatric profile in the clinical 
evaluation was noted as normal.

Subsequent to service discharge, a private evaluation 
reported the veteran's emotional symptoms were recorded as 
occasional sad mood and irritability.  He reported 
frustration and losses of energy, interest, and sexual drive.  
The veteran denied suicidal ideation.  The report indicated 
that the veteran's history was significant for psychiatric 
illness and chemical dependency.  The mental status 
examination revealed the veteran to be alert and oriented, 
and that he appeared comfortable.  He was observed to be 
somatically preoccupied.  The examiner observed that the 
veteran had sociopathic traits.  The relevant diagnoses 
assigned were "rule out" chemical dependency and 
personality disorder with sociopathic and dependent traits.

A May 1991 hospital discharge report that on mental status 
examination, the veteran was alert and oriented times three.  
He had a bright affect, and no suicidal or homicidal 
ideation, and no psychosis, but no judgment or insight.  The 
Minnesota Multiphasic Personality Inventory revealed marked 
defensiveness, but no evidence of a thought disorder.  No 
diagnoses were assigned.  

An inpatient March 1997 psychiatric intake report from HBH 
facility indicates that the veteran was transferred to HBH 
from the TBM Forensic Unit, where he had been hospitalized 
from 1994 to March 1997.  He had been admitted to TBM for 
restoration to competency, after he was ruled incompetent to 
stand trial on charges of felonious assault of a police 
officer with a firearm.  After restoration, he was found 
"[not guilty by reason of insanity]" and ordered to remain 
in TBM for inpatient psychiatric treatment.  The report 
indicates that the veteran improved with treatment.  In late 
February 1997, it was ruled that the veteran was no longer in 
need of maximum-security hospitalization and could be 
transferred to a civil mental hospital.

The 1997 report indicates the veteran was pleasant and 
cooperative with appropriate behavior and no psychomotor 
agitation or retardation.  His affect was euthymic with good 
range and was congruent with thought content.  Cognition was 
intact, and he was fully oriented to time, place, and person.  
The veteran displayed good short- and long-term memory, with 
intact attention and concentration.  His thought form was 
goal-directed; however, his thought content was significant 
for a continuing belief that he was a private investigator, 
authorized to investigate his brother's death.  The veteran 
was noted to have partial insight into being ill.  The 
veteran's judgment was good, based on responses to 
hypothetical questions.  The diagnoses were delusional 
disorder, persecutory type; alcohol abuse, in remission; and 
antisocial personality disorder, by history.

A February 1998 mental status examination showed the veteran 
denied auditory hallucinations, and was oriented times three.  
He had good memory for recent, immediate, and past events.  
He showed adequate concentration and attention and had good 
abstraction.  The veteran's insight was reported as very 
limited and his judgment was adequate as long as he was in a 
controlled environment.  The diagnoses were delusional 
disorder, persecutory type; alcohol abuse, in remission; and 
antisocial personality disorder, by history.

A March 1999 mental status examination, noted that the 
veteran was oriented times three, and had a blunted affect 
and a euthymic mood.  He denied auditory or visual 
hallucinations.  The veteran's thought content was observed 
to show preoccupation with paranoid and persecutory themes.  
The veteran denied depression, and suicidal and homicidal 
thoughts were not elicited.  Cognitive functions were intact 
and he had adequate concentration.  Recent and remote memory 
was intact, and he displayed fair judgment and had partial 
insight.  The diagnoses were delusional disorder, persecutory 
type; alcohol abuse, in remission; and antisocial personality 
disorder, by history.

A March 2000 mental status examination, noted that the 
veteran was alert and oriented times three.  He had full 
range of affect, and his mood was euthymic.  Recent episodes 
were noted where the veteran had been irritable and labile.  
His insight was noted to be poor, and the veteran indicated 
that he didn't think he had a mental illness.  Attention and 
concentration were adequate, and cognitive functions were 
intact.  Short- and long-term memory were without impairment, 
and judgment was fair.  The diagnoses included 
schizoaffective disorder, bipolar type; history of delusional 
disorder, persecutory type; alcohol abuse, in remission; and 
antisocial personality disorder by history

A July 2001 mental status examination found schizoaffective 
disorder, bipolar type; history of delusional disorder, 
persecutory type; alcohol abuse, in remission; and antisocial 
personality disorder by history

A September 2003 annual history and physical examination 
report indicates impressions of schizoaffective disorder, 
bipolar type, history of chronic alcoholism, in remission, 
and antisocial personality disorder.

The veteran contends that he has a psychiatric disorder, to 
include PTSD, and that this is the result of his brother's 
death, investigating his brother's death, tuberculosis 
medication, his combat training, and a fire in which a 
lieutenant died.  Where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, a veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau, 9 Vet. App. at 395-396; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Board observes, based on a thorough and complete review 
of the veteran's entire claims file, that the veteran has 
changed his accounts of numerous "stressor" events, 
situations, and circumstances.  The evidence of record does 
not demonstrate that the veteran served in combat.  Further, 
his one alleged in-service stressor has not been corroborated 
by official records.  Most importantly, at no time has the 
veteran's psychiatric condition been assigned the diagnosis 
of PTSD.  Additionally, there is no evidence of record that 
relates any of the veteran's currently diagnosed psychiatric 
disabilities to his military service, or to any incident 
therein.  Accordingly, service connection for a psychiatric 
disorder, to include PTSD, is not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for a 
psychiatric condition, to include PTSD, must be denied.  
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Basic Eligibility For Nonservice-Connected Disability Pension 
Benefits. 

The RO denied the issue of basic eligibility for nonservice-
connected disability pension benefits in March 2003.  The 
veteran filed a notice of disagreement to this action in May 
2003, and a statement of the case was issued in July 2003.  
Thereafter, the veteran filed a substantive appeal in 
February 2004, and this issue was subsequently certified to 
the Board for appellate review in June 2004.

On June 14, 2005, prior to the promulgation of a decision in 
the appeal, the veteran notified the Board that he had 
decided to withdraw his appeal as to the issue of basic 
eligibility for nonservice-connected disability pension 
benefits at his videoconference hearing before the Board.  
This request was transcribed into written form.  
Additionally, the veteran submitted a written statement at 
his hearing, indicating his wish to withdraw the issue.  
Under the provisions of 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the issue of basic 
eligibility for nonservice-connected disability pension 
benefits, and this issue is dismissed.


ORDER

Service connection for a psychiatric condition, to include 
PTSD, is denied.

The issue of basic eligibility for nonservice-connected 
disability pension benefits is dismissed.


REMAND

The veteran served on active duty from June 1976 to October 
1980.  Service medical records show that the veteran 
complained of low back pain in July 1976.  The diagnosis of 
muscle strain was assigned, and the veteran was instructed to 
take aspirin.  In September 1976, the veteran complained of 
low back pain since July 1976.  There was no edema or 
dislocation, and no tenderness on palpation.  The examiner 
indicated light duty for two days.  A February 1977 treatment 
note indicates that the veteran underwent a series of x-rays 
on the spine.  The radiographic report, as transcribed into 
the treatment notes, indicated that the veteran had sclerosis 
of the thoracic spine, leaning to the left, "which may be 
positional."  Private treatment records from November 1987 
indicate that the veteran complained of low back pain.  He 
reported that he slipped on rocks and fell to the ground.  A 
radiology report, written contemporaneously with the 
examination, indicates that the veteran had "L4-L5 disc 
narrowing, likely degenerative in nature."  Additionally, 
"some sclerosis of the inferior endplate of L4 is 
identified."  A diagnosis of "back sprain" was assigned.


The veteran has received a VA examination regarding the 
claimed back disorder, and, consequently, a determination as 
to the etiology of any back disorder found was also not 
accomplished.  Therefore, as there is an in-service 
diagnosis, as well as a consistent post-service diagnosis, a 
VA examination is needed to provide an accurate picture of 
the issue on appeal, and to fairly adjudicate the instant 
claim of entitlement to service connection.  See 38 C.F.R. § 
3.159.

The Board observes that the veteran's representative 
testified at a June 2005 videoconference hearing that the 
veteran is still institutionalized at a mental health 
facility.  The representative indicated that the veteran is 
allowed to request permission for a release to report for a 
VA examination; however, the veteran must be given adequate 
notice and time in order to secure leave for the appointment.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
service connection for a back disorder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any back disorder found.  
The veteran must be afforded adequate 
notice and time to secure appropriate 
leave to report for this examination.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
diagnosed back disorder is related to the 
veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file to ensure that the forgoing 
requested development has been completed.  
If the directives of this remand have not 
been complied with, the RO should 
implement corrective procedures at once.  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


